         Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



Debra Chapin

     v.                                        Civil No. 17-cv-436-LM
                                               Opinion No. 2020 DNH 060
Andrew Saul,1 Commissioner,
Social Security Administration



                                 O R D E R

     Debra Chapin sought judicial review of the decision of the

Commissioner of the Social Security Administration that denied

her application for social security income benefits.            See doc.

no. 12.    The court reversed and remanded the case under Sentence

Four of § 405(g).      See Chapin v. Commissioner, Civil No. 17-cv-

436-LM, 2018 WL 6190954 (D.N.H. Nov. 28, 2018).           Chapin now

moves for an award of attorneys’ fees under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412.          The Commissioner

objects on the grounds that the amount of fees requested is

unreasonable.




     1 On June 17, 2019, Andrew Saul was sworn in as Commissioner
of the Social Security Administration. Pursuant to Fed. R. Civ.
P. 25(d), he automatically replaces the nominal defendant, Nancy
A. Berryhill, who had been Acting Commissioner of Social
Security at the time Chapin filed the pending motion.
      Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 2 of 7



                         STANDARD OF REVIEW

    In cases against the United States, the EAJA directs courts

to award the prevailing party attorneys’ fees and other

expenses, “unless the court finds that the position of the

United States was substantially justified or that special

circumstances make an award unjust.”       28 U.S.C. § 2412(d)(1)(A).

The prevailing party has the burden of providing evidence to

support the number of hours expended and the rates used.             Page

v. Astrue, Civil No. 08–cv–340–JD, 2009 WL 1798070, at *1

(D.N.H. June 23, 2009) (citing Hensley v. Eckerhart, 461 U.S.

424, 433 (1983)).   The Supreme Court has emphasized that the

“district court has discretion in determining the amount of a

fee award,” but that it must “provide a concise [and] clear

explanation of its reasons for the fee award.”        Hensley, 461

U.S. at 437; see also Commissioner, INS v. Jean, 496 U.S. 154,

161 (1990).



                              BACKGROUND

    On April 2, 2014, Debra Chapin filed two applications with

the Social Security Administration: one for disability benefits

and another for supplemental income.       See 42 U.S.C. § 401 et

seq; 42 U.S.C. § 1381 et seq.     The SSA denied both her

applications.   She requested a hearing, and, on January 14,

2016, an administrative law judge (“ALJ”) heard her claims.            The

                                   2
         Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 3 of 7



ALJ affirmed the SSA’s decisions.          Chapin then filed a request

for review with the SSA’s Appeals Council which denied her

request, making the ALJ’s decision the Commissioner’s final

decision.

     In 2017, Chapin asked this court to review the

Commissioner’s decision.       On November 28, 2018, this court

reversed the decision and remanded the case.

     On March 4, 2019, Chapin filed the current motion for

attorneys’ fees under the EAJA.           Doc. no. 19.   The Commissioner

concedes that Chapin is entitled to attorneys’ fees.            However,

he argues that the attorneys’ itemized hours are excessive.              He

requests that the court reduce the hours.2



                                 DISCUSSION

I. The Attorneys’ Hours

     Chapin submitted an itemized chart listing the hours

expended.    Doc. no. 19-1.     The attorneys spent 45.60 hours on

the case: 31.6 hours on the motion to reverse, 9.7 hours on the

reply, and the rest on administrative matters.           The motion to

reverse contained nine arguments; this court reversed the



     2 In addition to the attorneys’ hours, the parties initially
disputed the proper rate for a paralegal. The government
objected to a paralegal rate higher than $95. Chapin resolved
the issue by reducing her requested rate from $105 to $90 per
hour.

                                      3
      Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 4 of 7



Commissioner’s decision on the first argument without reaching

the other eight.     See doc. no. 17.

    The Commissioner argues that the hours spent on the two

pleadings were excessive because the other eight arguments “did

not contribute to [Chapin’s] success.”      Doc. no. 21 at 4.        The

Commissioner argues that a reasonable amount of time for the

motion to reverse is 25 hours and six hours for the reply.

    A court’s fee inquiry begins and ends with the

reasonableness of the attorneys’ efforts.       Hensley, 461 U.S. at

434; United States v. Metro Dist. Comm’n, 847 F.2d 12, 17 (1st

Cir. 1998).   Reasonableness is best described as a “range rather

than an absolute.”     Metro Dist. Comm’n, 846 F.2d at 17.      Despite

reasonable attorney efforts, plaintiffs cannot recover fees on

every claim they raise.     Hensley, 461 U.S. at 435.     Courts must

exclude from a fee award any unrelated claims attenuated from

the result obtained.     Id.   The Supreme Court has warned that “[a

court’s] failure to reach certain grounds is not sufficient

reason for reducing a fee.”     Id. Instead, “[t]he result is what

matters.”   Id.

    The amount of time expended here was reasonable.          This case

involved a host of medical issues; the administrative record

itself is 728 pages and contains several medical opinions.           The

court finds that the factual investigation, legal research, and

drafting of two motions could reasonably involve 45.6 hours of

                                   4
         Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 5 of 7



work.    Nothing in the record indicates that the attorneys’ hours

were “excessive, redundant, or otherwise unnecessary . . . .”

Hensley, 461 U.S. at 434.

     The court is not persuaded to reduce Chapin’s fee because

her first claim was dispositive.          See Bryan M. v. Litchfield

Sch. Dist, No. CIV 04–CV–246–JM., 2005 WL 3287478, at *7 (D.N.H.

Dec. 5, 2005) (awarding the plaintiff attorney’s fees on all

claims despite unsuccessful “alternative” legal theories which

sought the same relief); see also Paladin v. Rivas, Civil No.

05–cv–079–SM, 2007 WL 2907263, at *13 (D.N.H. Sept. 28, 2007)

(holding that plaintiff could recover on an unsuccessful claim

because it was “sufficiently intertwined” with the two

successful claims).      All of Chapin’s claims were alternative

bases for the same relief: reversal.          Thus, the court finds that

Chapin’s fee request is reasonable.



II. Calculation

     Chapin requests an award of fees at a rate of $200.35 per

hour, amounting to a total of $9,135.96.          She also requests that

the court use the national “consumer price index” to calculate

her adjusted rate.3      The government does not object to its use.


     3 Although the First Circuit has not decided whether it
prefers the national or regional index, courts have found that
the national index is more consistent with the EAJA and its
legislative purpose. See Quint v. Barnhart, Civil No. 05–135–B–

                                      5
         Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 6 of 7



     Although Chapin included her requested rate in her brief,

she did not explain how she calculated it.          The court has

performed its own calculation and will use the adjusted hourly

rate of $197 for 2017, and $202 for 2018.          With these rates

multiplied by the attorneys’ hours (45.6), the fees total

$9,200.70.4    The total paralegal hours (2.7) at $90 equals $243.

Adding these two numbers together equals $9,443.70.

     Chapin’s attorneys ask that the fees be paid directly to

them, rather than to Chapin, pursuant to the terms of their

assignment agreement.      Chapin assigned “any and all rights to any

attorney fees payable under the [EAJA] to [her] attorney. . .”

Doc. no. 19-4.     The agreement assigned such fees to the following

attorneys: Sherri Stone, Francis M. Jackson, Murrough O’Brien,




W, 2006 WL 1495004, at *2-3 (D. Me. May 25, 2006) (rec. dec.,
aff’d June 13, 2006) (citing Jawad v. Barnhart, 370 F.Supp.2d
1077, 1083–85 (S.D. Cal. 2005)). This court finds the reasoning
of these cases persuasive and applies the national index here.

     4 To arrive at the adjusted hourly rate, the court takes the
national index for each year worked in, divides each by the
index in March 1996 (when the EAJA was amended), and multiples
each result by $125. See Castaneda-Castillo v. Holder, 723 F.3d
48, 76-77 (1st Cir. 2013); New Hampshire Hospital Association v.
Azar, Civil No. 15-cv-460-LM, 2019 WL 1406631, at *9 (D.N.H.
Mar. 28, 2019). Here, the national index was 245.120 in 2017,
and 251.107 in 2018. The national index in March 1996 was
155.7. Thus, the adjusted rate is $197 for 2017, and $202 for
2018. Chapin’s attorneys worked for 2.1 hours in 2017, and 43.5
hours in 2018. Thus, she is owed $413.70 for 2017, and $8,787
for 2018, amounting to a total of $9,200.70.

                                      6
       Case 1:17-cv-00436-LM Document 23 Filed 04/15/20 Page 7 of 7



Marc D. Pepin, and Penelope Gronbeck.       The Commissioner does not

oppose direct payment to Chapin’s attorneys.

      EAJA fees are subject to an offset in the amount of any

preexisting debt owed to the United States.        Legasse v.

Berryhill, Civ. No. 17-cv-212-JD, 2018 WL 2995619, at * 3

(D.N.H. Jun. 14, 2018).     If Chapin owes nothing to the United

States, the fee award is payable to her attorneys.         Id.



                               CONCLUSION

      For the reasons stated above, Chapin’s motion for an award

of fees (doc. no. 19) is granted.       Chapin is awarded $9,443.70

in attorneys’ fees.

      The Commissioner shall pay the fee award to Chapin’s

attorneys, less the amount of any preexisting debt that Chapin

owes which is subject to offset.

      SO ORDERED.




                                  __________________________
                                  Landya McCafferty
                                  United States District Judge



April 15, 2020

cc:   Counsel of Record




                                    7
